Order filed October 3, 2013




                                     In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-01161-CR
                                 ____________

   MITCHELL WININNGER AKA MITCHELL WININGER, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 2
                          Harris County, Texas
                     Trial Court Cause No. 1800224

                                   ORDER

     This State has filed a motion to supplement the record court with the original
of State's Exhibit No. 4, a DVD . The motion is GRANTED.
      The clerk of the Co Crim Ct at Law No 2 is directed to deliver to the Clerk
of this court the original of State's Exhibit No. 4, a DVD, on or before October 18,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit No. 4, a
DVD, to the clerk of the Co Crim Ct at Law No 2.



                                               PER CURIAM